 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLaborers International Union of North America,Local 186, AFL-CIO and Laquidara, Inc. andInternational Union of Operating Engineers,Local 106, AFL-CIO. Case 3-CD-58010 June 1987DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSThe charge in this Section 10(k) proceeding wasfiled 10 December 1986 by the Employer, allegingthat the Respondent, Laborers International Unionof North America, Local 186, AFL-CIO (Labor-ers) violated Section 8(b)(4)(D) of the NationalLabor Relations Act by engaging in proscribed ac-tivity with an object of forcing the Employer toassign certain work to employees it representsrather than to employees represented by the Inter-national Union of Operating Engineers, Local 106,AFL-CIO (Operating Engineers). The hearing washeld 28 January 1987 before Hearing Officer JonB. Mackie. All parties appeared and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. All parties waived the right to filebriefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following fmd-ings.I. JURISDICTIONThe Company, a New York corporation, is en-gaged in the general contracting business with itsprincipal office in Ballston Spa, New York. Duringthe 12 months preceding the hearing, the Employ-er's gross revenues exceeded $5 million and duringthat same period the Employer purchased in excessof $50,000 worth of materials and supplies whichwere shipped directly to its jobsites located in NewYork State from points outside the State. The par-ties stipulate, and we find, that the Employer is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Laborers andOperating Engineers are labor organizations withinthe meaning of Section 2(5) of the Act.II. THE DISPUTEA. Background and Facts of DisputeThe Employer is engaged in the heavy construc-tion industry and currently specializes in the con-struction of electrical power plant and related fa-cilities. The Employer on 15 September 19861 con-tracted with SNC Company of Albany, New York,to build two hydroelectric power systems. Tunnel-ing work for the lower LaChute portion of the un-derground structure connecting the intake structureand the powerhouse was subcontracted to Louis-burg Construction of LaVal, Quebec, Canada.The Employer's tunneling work includes the dis-puted operation of the locomotive and muckingmachine. After the initial vertical shafts were exca-vated to the appropriate depth, tunneling workbegan on a 2600-foot horseshoe-shaped tunnel.After about 40 feet of tunnel had been cleared,tracks were installed and locomotives and drillingmachines were positioned on the tracks. Drillingand blasting were to take place in one arm of thetunnel while mucking of areas already drilled andblasted was to take place in the tunnel's other arm.On completion of the work in each arm of thetunnel, the machines would be switched to theother arm. The mucking machine operates like afront-end loader by lifting its load and dumping thematerial to be removed into mucking cars orwagons. The locomotive, jumbo drill, mucking ma-chine, and mucking cars all run on tracks, but onlythe locomotive is self-propelled.At a 6 October prejob conference the Employersigned Laborers' current Heavy and Highway, andTunnel and Shaft collective-bargaining agreements.The Employer previously had executed OperatingEngineers' 1985-1988 Heavy and Highway Con-struction Agreement. Laborers Business Agent KenDumas testified that after the meeting, Louisburg'sproject manager Sam Habib stated that laborerswould be performing all shaft or tunnel work onthe job, including equipment operation.Laborers advised Laquidara's project managerMichael Johnson, by letter of 10 October, "that alljurisdiction in the tunnel is Laborers." Dumas testi-fied that during a 29 October meeting with theEmployer's project superintendent Frank Hamilton,and a Louisburg representative, an agreement wasreached that the locomotive and mucking machinewere within the Laborers' jurisdiction. About 12November Operating Engineers Business ManagerWilliam LaBarge asked the Employer to assign thedisputed work to employees represented by Local106 in accordance with the 1985-1988 contract.1 All dates are 1986, unless noted otherwise284 NLRB No. 17 LABORERS LOCAL 186 (LAQUIDARA, INC.)171LaBarge also requested documentation confirmingthat the work had been given to operating engi-neers. The Employer responded with a letter stat-ing that lain equipment used in the constructionof this project that falls within the jurisdiction ofLocal No. 106 as defined in said agreement ishereby assigned to Local No. 106, whether equip-ment is being used in the tunnel shaft or any andall geographic areas of the project."Project Manager Johnson, at a 20 Novembermeeting to discuss the jurisdictional dispute, as-signed the operation of the locomotive to laborersand postponed assignment of the mucking machineuntil it arrived and could be looked at. OperatingEngineers objected to this assignment, and Labor-ers claimed all tunnel work for laborers.After reviewing the basis for assigning the dis-puted work to laborers, the Employer's principalPeter Laquidara instructed Johnson to change theassignment. Thus, at a 1 December jolbsite confer-ence the Employer announced its decision to assignthe work of operating the locomotive and themucking machine to operating engineers. By 8 De-cember the railroad tracks had been installed andthe locomotive, drilling rig, and mucking machinewere in position within the tunnel. That same dayLaborers Business Agent Dumas advised his stew-ard to stop work if the locomotive and muckingmachine were assigned to operating engineers.When, on 9 December, the disputed work was as-signed to an operating engineer, the laborers ceasedwork. They remained off the job until 11 Decem-ber, returning only after the instant charge wasfiled. On 12 December the project was closeddown completely because of environmental con-cerns and blasting problems. Project ManagerJohnson stated that at that time, about 50 days ofwork remained for completion of the tunnel.B. Work in DisputeThe disputed work involves the operation of thelocomotive and mucking machine within the tunnelconnecting the intake structure and powerhouse ofthe lower LaChute portion of a hydroelectricpower system in Ticonderoga, New York.C. Contentions of the PartiesOperating Engineers contends that there is rea-sonable cause to believe that Laborers violatedSection 8(b)(4)(D) of the Act by walking off thejob because the disputed work had been assignedto operating engineers, rather than to laborers.Thus, Operating Engineers argues that the Boardshould proceed to the merits of the dispute. Fur-ther, both the Employer and Operating Engineerscontend the Board should confirm the Employer'sassignment of the work in question to employeesrepresented by Operating Engineers based on appli-cation of the Board's traditional criteria, specifical-ly, the Employer's preference, economy, efficiency,skills, employer and area practice, and the provi-sions of Operating Engineers' collective-bargainingagreement.Laborers contends that the initial assignment ofmucking machine and locomotive work to employ-ees represented by it was appropriate and that thereassignment to the operating engineers should berescinded. Laborers argues that the Tunnel andShaft Agreement gives it jurisdiction over all workdone in a tunnel, including the disputed operationof the locomotive and the mucking machine, andentitles it to "the operation of all air, gas, electric,oil and other types of motor driven tools." In thisregard, Laborers contends that the mucking ma-chine and locomotive are tools, not equipment. La-borers also relies on the availability of skilled em-ployees, an arbitration award, and the expressedpreference of the subcontractor•Louisburg-which is directly supervising the tunnel work.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed on amethod for the voluntary adjustment of the dis-pute.The record shows, and Laborers official Dumasadmits, that pursuant to Laborers' directions, theemployees it represents ceased working at the job-site on 9 December because an operating engineerhad been assigned to work in the tunnel. The la-borers did not return to work until 11 December,following the filing of the Employer's charge inthis case. The work stoppage was consistent withLaborers' insistence at all material times that labor-ers were entitled to all the work in the tunnel. Ac-cordingly, we find that an object of the Laborers'work stoppage on 9 and 10 December was to forcethe Employer to assign the disputed work to em-ployees represented by it, rather than to employeesrepresented by the Operating Engineers.In view of the foregoing, we find that reasonablecause exists to believe that SectioU 8(b)(4)(D) ofthe Act has been violated and that because there isno agreed-upon method for the v,luntary adjust-ment of the dispute to which all parties are bound,we conclude that this dispute is properly before theBoard for determination under Section 10(k) of theAct. 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDE. Merits of the DisputeSection 10(k) requires the Board to make an af-fffmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers 1BEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1 743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Certification and collective-bargainingagreementsNeither Laborers nor Operating Engineers hasbeen certified by the Board as the bargaining repre-sentative for the Employer's employees, and thuscertification is not a factor favoring either group ofemployees.The Employer is a party to current collective-bargaining agreements with both Laborers and Op-erating Engineers. The Employer's Tunnel andShaft Agreement with Laborers states that itcovers all "Free Air Tunnel and Shaft Construc-tion," including "all work defined within the con-tract documents as being a tunnel or shaft." Thecontract's definition of tunnel and shaft construc-tion is extensive and includes "the operating of allair, gas, electric, oil and other type of motor driventools." As noted above, Laborers takes the positionthat the locomotive and mucking machine aretools, not equipment.Operating Engineers' Heavy and HighwayAgreement with the Employer provides that theagreement covers hydroelectric projects and specif-ically includes locomotive operator and muckingmachine operator as covered classifications.Although Laborers' agreement provides for ju-risdiction over a broad scope of tunnel work, no-where does the agreement specify operation of alocomotive or mucking machine as covered work.Conversely, Operating Engineers' agreement spe-cifically sets forth the disputed work as coveredclassifications. Accordingly, we find that the factorof collective-bargaining agreements favors anaward of the work to employees represented byOperating Engineers.2.Company preference and past practiceThe Employer has expressed its preference thatemployees represented by Operating Engineers per-form the work in dispute. The Employer has notpreviously used tracks, locomotives, or muckingmachines in a tunnel. The most analogous piece ofequipment previously utilized by the Employer in atunnel is a front-end loader, which was operated byoperating engineers. The record further shows thatanytime the Employer has used equipment in atunnel on prior projects, such equipment has beenoperated by operating engineers.Accordingly, we conclude that the factor ofcompany preference, while not controlling, favorsawarding the disputed work to employees repre-sented by Operating Engineers. We further findthat the Employer's past practice tends to favor anaward of the disputed work to employees repre-sented by Operating Engineers.3.Area and industry practiceOperating Engineers' business agents from NewYork City, Buffalo, and Rochester, New York, aswell as from the local area, testified that it is thelongstanding practice at all tunnel projects withwhich they were familiar in New York State thatoperation of locomotives and mucking machines isassigned to operating engineers. Employees repre-sented by Operating Engineers operated both thelocomotive and the mucking machine used in thetunnel work at the Gilboa Dam project near Potts-ville, New York, from 1969 to 1974. Louisburg'sproject manager Habib testified that, based on hisexperience, operation of a locomotive and muckingmachine in a tunnel has been performed by labor-ers. His experience, however, was gained exclusive-ly in Canada. We find that the factor of area prac-tice favors awarding the disputed work to employ-ees represented by Operating Engineers and thatthe factor of industry practice is inconclusive.4.Relative skillsLaborers and Operating Engineers each present-ed witnesses who testified that it only takes acouple of hours to learn how to operate the loco-motive. Operating Engineers' witnesses, however,testified without contradiction that the muckingmachine is a relatively complicated, dangerous ma-chine, that requires experience and training to op-erate. Operating Engineers' training coordinatorFrank Lorino testified that specific training in theoperation of the locomotive and mucking machineis provided as part of the Operating Engineers' ap-prentice program. In addition, business agents fromseveral New York State locals of the OperatingEngineers testified concerning the extensive experi-ence that operating engineers have in operatingequipment identical to that involved here.Laborers Business Agent Dumas testified that hehad qualified laborers available for assignment tothe locomotive and mucking machine. He stated,however, that to his knowledge none of the mem- LABORERS LOCAL 186 (LAQUIDARA, INC.)173bers of Local 186 had ever operated a mucking ma-chine.We find that the factor of relative skills favors anaward of the disputed work to employees repre-sented by Operating Engineers.5. Economy and efficiency of operationsEmployer officials testified that operating engi-neers could perform the work at issue more effi-ciently than laborers because of operating engi-neers' greater familiarity with the mucking machineand the fact that usually the same employee oper-ates both the locomotive and the mucking machine.Thus, we find that the factors of economy and effi-ciency of operations favors employees representedby Operating Engineers.6. Joint Board and arbitration determinationsOperating Engineers placed in evidence the"Green Book," which is a compilation of decisionsrendered by the AFL-CIO's Building and Con-struction Trades Council giving certain jurisdictionto certain crafts or trades. Specifically, OperatingEngineers cited a resolution in the Green Book ac-cording to the Operating Engineers' predecessorjurisdiction over the "motive power of all" ma-chines "used on construction work." Operating En-gineers also placed in evidence the Building TradesCharter Application and grant to its predecessororganization of jurisdiction over all those engagedin the operation of engines and machines on build-ing and construction work, including dinky loco-motives. In addition, Operating Engineers placed hievidence three National Joint Board decisionswhich awarded the operation of locomotives ormucking machines to operating engineers.Laborers placed in evidence the AFL charter ofits predecessor organizations showing general juris-diction over certain subterranean work. Laborersalso placed in evidence an April 1986 arbitrationdecision awarding to laborers rather than operatingengineers the operation of a dinky locomotive at atunnel project in Canada. We find that the factorof Joint Board and arbitration awards is not deter-minative.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by OperatingEngineers are entitled to perform the work in dis-pute. We reach this conclusion relying on the fac-tors of collective-bargaining agreements, employerpreference and past practice, area practice, relativeskills, and economy and efficiency of operations. Inmaking this determination, we are awarding thework to employees represented by Operating Engi-neers, not to that Union or its members. The deter-mination is limited to the controversy that gaverise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Laquidara, Inc., who are repre-sented by the International Union of Operating En-gineers, Local 106, AFL-CIO, are entitled to per-form the locomotive and mucking machine work atthe lower LaChute portion of a tunnel connectingthe intake structure and powerhouse of a hydro-electric power system in Ticonderoga, New York.2.Laborers International Union of North Amer-ica, Local 186, AFL-CIO is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act toforce Laquidara, Inc. to assign the disputed workto employees represented by it.3.Within 10 days from this date, Laborers Inter-national Union of North America, Local 186,AFL-CIO shall notify the Regional Director forRegion 3 in writing whether it will refrain fromforcing the Employer, by means proscribed by Sec-tion 8(b)(4)(D), to assign the disputed work in amanner inconsistent with this determination.